and cross appeal from an amended order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered May 11, 2004 in a declaratory judgment action. The amended order granted plaintiffs’ motion for leave to amend the complaint, denied defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for summary judgment.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Pine, JJ.